Reasons for Allowance

1. 	There is no identified prior art that accurately recites wherein a first deceleration control unit configured to, when a rearmost vehicle under congestion is recognized by the first traveling environment recognition unit, calculate a first control target distance for causing the own vehicle to stop before the rearmost vehicle under congestion at a first deceleration, and perform first deceleration control based on the first control target distance; 
a second deceleration control unit configured to, when the rearmost vehicle under the congestion is recognized only by the second traveling environment recognition unit, calculate a second control target distance for causing the own vehicle to stop before the rearmost vehicle under the congestion at a second deceleration that is a deceleration smaller than the first deceleration, and perform second deceleration control based on the second control target distance. 
The prior art does not teach, or suggest every element of independent claims 1 and 3. 
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first deceleration control unit configured to, when a rearmost vehicle under congestion is recognized by the first traveling environment recognition unit, calculate a first control target distance for causing the own vehicle to stop before the rearmost vehicle under congestion at a first deceleration, and perform first deceleration control based on the first control target distance; 
a second deceleration control unit configured to, when the rearmost vehicle under the congestion is recognized only by the second traveling environment recognition unit, calculate a second control target distance for causing the own vehicle to stop before the rearmost vehicle under the congestion at a second deceleration that is a deceleration smaller than the first deceleration, and perform second deceleration control based on the second control target distance. 
In particular, the prior art is silent in teaching, or suggesting a method wherein a plurality of deceleration control levels, based upon a plurality of control target distances for causing the own vehicle to stop before the rearmost vehicle under a traffic congestion at a plurality of decelerations that are smaller than prior decelerations.  Emphasis added.
The prior art also fails to to teach or suggest wherein a start timing changing unit configured to, when a sum of an estimation error of a distance set in the second traveling environment recognition unit and the visibility distance is larger than a distance to the rearmost vehicle under the congestion recognized by the second traveling environment recognition unit, calculate a deceleration required distance necessary until deceleration control is taken over from the second deceleration control to the first deceleration control, and start the second deceleration control from a distance longer than the second control target distance at a timing considering the deceleration required distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661